Dismissed and Opinion Filed October 22, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00797-CV

                              DAYLON ESAW, Appellant
                                        V.
                         GREEN TREE SERVICING, LLC, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-08284

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated July 1, 2015, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated July 1, 2015, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated August 14, 2015, we informed appellant the

clerk’s record had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record or written documentation that appellant had been found to be
entitled to proceed without payment of costs. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. To date, appellant has not paid the

filing fee, filed the docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b),(c).




150797F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DAYLON ESAW, Appellant                             On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00797-CV        V.                       Trial Court Cause No. DC-14-08284.
                                                   Opinion delivered by Chief Justice Wright.
GREEN TREE SERVICING, LLC,                         Justices Lang-Miers and Stoddart
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Green Tree Servicing, LLC recover its costs, if any, of this
appeal from appellant Daylon Esaw.


Judgment entered October 22, 2015.




                                             –3–